UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6568



EUGENE R. DANIELS,

                                              Plaintiff - Appellant,

          versus


SERGEANT MCCARY, Correctional Officer; J.
WHITE, Correctional Officer; MS. PATTERSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-97-2794-4-24)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene R. Daniels, Appellant Pro Se. Vinton DeVane Lide, LIDE,
MONTGOMERY, POTTS, P.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Daniels appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Daniels v. McCary, No. CA-97-2794-4-24 (D.S.C. Mar. 31, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2